PER CURIAM.
The record shows that the untimely filing of a request for reconsideration by the petitioner, Patrick Schifini, was not due to any fault on his part but rather due to a mistake of the Bureau of Unemployment Compensation. Accordingly, the petition for writ of certiorari is granted and the decision of the Industrial Relations Commission is quashed with directions that a rehearing be granted the petitioner on his request for reconsideration filed on November 24, 1973.
ALDERMAN, C. J., and ANSTEAD and DAUKSCH, JJ., concur.